Title: To Benjamin Franklin from Geneviève-Elisabeth Belamy Le Veillard, 4 October 1781
From: Le Veillard, Geneviève-Elisabeth Belamy
To: Franklin, Benjamin


Dimanche 4 8bre. 1781
Madame Le Veillard souhaite le bonjour a Monsieur franklin, elle a recu avis des lettres de change qu’il a sur sa personne, mais elle a lhoneur de l’avertir qu’elle ne les payera qua condition qu’il viendra demain Lundy avéc monsieur son petit fils diner avéc elle.
  
Addressed: A Monsieur / Monsieur franklin ministre / plenipotentiaire des Etats unis de Lamerique / septentronnale / A Passy
